Mitchell, J.
It appears from the complaint in this case that Alexander Menzie, late a resident of Kosciusko county, in this State, died intestate in 1881, leaving the appellees, his ■children and grandchildren, as his only heirs.
The appellant’s deceased wife was a daughter of Alexander Menzie. She died without issue some years prior to .the death of her father.
This was an action by Graham, the ■ appellant, to obtain partition of certain real estate in Kosciusko county, of which it is alleged Alexander Menzie, the appellant’s late father-in-law, died seized.
Graham sets up a claim to inherit the share of Menzie’s estate which the law would have cast upon his deceased wife, *206in the event she had survived her father. The claim is, that, since the deceased wife would have inherited had she survived her father, now that she is dead, having left no other heirs, the appellant becomes an heir of her father by adoption in her stead.
Filed Jan. 6, 1887.
It is a matter of surprise that such a pretence should have been set up and seriously argued in a court. The claim involves a total misapprehension of the law of descents.
The circuit court very properly sustained a demurrer to the complaint.
The judgment is affirmed, with costs.